Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 1 of 6 Page ID #:804



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   DANNY ARMENTA, individually and Case No. 5:20-cv-02364-MCS-KK
11   on behalf of all others similarly
     situated,                         ORDER DENYING MOTION TO
12                                     REMAND [10]
13                       Plaintiffs,
14
                  v.
15
     STATER BROS. MARKETS, a
16
     California Corporation; and DOES 1-
17   50, inclusive,
18
                         Defendants.
19
20         Plaintiff Danny Armenta moves to remand this matter, arguing that his claims are
21   not preempted by section 301 of the Labor Management Relations Act (“LMRA”) and
22   that the Court otherwise lacks jurisdiction. Mot. to Remand (“Motion”), ECF No. 10.
23   The Court held oral arguments and took the Motion under submission. For the following
24   reasons, the Court exercises jurisdiction over all claims and denies the Motion.
25      I. BACKGROUND
26         Armenta worked in Defendant’s meat department from roughly May 2004 to
27   September 2019. Compl. ¶ 17, ECF No. 1-1. Armenta’s employment was subject to a
28   collective bargaining agreement (“CBA”) between the United Food & Commercial

                                                1
Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 2 of 6 Page ID #:805



 1   Workers International Union and Defendant. See CBA, ECF No. 1-5; see also CBA
 2   Extension, ECF No. 1-6. Armenta brings the following claims on behalf of himself and
 3   putative classes of other employees: (1) failure to properly calculate and pay overtime
 4   wages; (2) failure to authorize and permit lawful rest periods; (3) failure to timely pay
 5   wages owed upon separation of employment; (4) failure to reimburse necessary
 6   expenses; (5) failure to accurately record and pay sick leave and/or paid time off; (6)
 7   failure to comply with wage statement provisions; (7) violation of the Unfair
 8   Competition law. See generally Compl.
 9      II. LEGAL STANDARD
10         Federal courts are of limited jurisdiction and possess only that jurisdiction which
11   is authorized by either the Constitution or federal statute. Kokkonen v. Guardian Life
12   Ins. Co. of Am., 511 U.S. 375, 377 (1994). Under 28 U.S.C. § 1331, federal courts have
13   jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the
14   United States.” 28 U.S.C. § 1331. A case “arises under” federal law if a plaintiff’s “well-
15   pleaded complaint establishes either that federal law creates the cause of action” or that
16   the plaintiff’s “right to relief under state law requires resolution of a substantial question
17   of federal law in dispute between the parties.” Franchise Tax Bd. v. Constr. Laborers
18   Vacation Tr. for S. Cal., 463 U.S. 1, 13 (1983). In determining whether removal is
19   proper, a court should “strictly construe the removal statute against removal
20   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
21      III.   EXTRINSIC EVIDENCE
22         Defendant asks the Court to consider the CBA, orders from other cases,
23   Armenta’s “final wage statement,” and a claimed individual settlement of Armenta’s
24   claims. Request for Judicial Notice (“RJN”), ECF No. 24-1. The Court considers the
25   CBA, Johnson v. Sky Chefs, Inc., 2012 WL 4483225, at *1 n.1 (N.D. Cal. Sept. 27,
26   2012) (“Courts routinely take judicial notice of the governing collective bargaining
27   agreement where necessary to resolve issues of preemption”) (citation omitted), and the
28
                                                   2
Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 3 of 6 Page ID #:806



 1   pleadings from other cases, but does not take judicial notice of reasonably disputed facts
 2   in them. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may
 3   take judicial notice of its own records in other cases, as well as the records of an inferior
 4   court in other cases.”); Cousyn for Cousyn Grading and Demo Inc. v. Ford Motor
 5   Company, 2019 WL 3491930, at *4 (C.D. Cal. July 30, 2019) (“[E]ven when the court
 6   judicially notices the existence of a reliable source, it may not notice disputed facts
 7   contained within the source.”) (citation omitted). The Court also considers the proffered
 8   wage statement. Mejia v. Farmland Mut. Ins. Co., 2018 WL 3198006, at *4 (E.D. Cal.
 9   June 26, 2018) (taking judicial notice of wage statement). The Court does not consider
10   the alleged settlement agreements because Armenta challenged their authenticity in the
11   briefing and at oral arguments, and because the Motion is resolved in Defendant’s favor.
12   Pl.’s Obj. to Def.’s RJN, ECF No. 25-3; Fed. R. Evid. 201(a) and (b) advisory
13   committee's notes (noting that a “high degree of indisputability is the essential
14   prerequisite” to taking judicial notice and “the tradition has been one of caution in
15   requiring that the matter be beyond reasonable controversy.”).
16      IV.    DISCUSSION
17         Defendant argues that section 301 preempts Armenta’s overtime claim, and that
18   the Court should exercise supplemental jurisdiction over remaining claims.
19                A. Preemption of Armenta’s Overtime Claim
20         “Courts in the Ninth Circuit apply a two-step analysis to determine whether
21   LMRA preemption applies.” Buckner v. Universal Television, LLC, 2017 WL 5956678,
22   at *1 (C.D. Cal. November 30, 2017) (citation omitted). First, courts assess “whether
23   the asserted cause of action involves a right conferred upon an employee by virtue of
24   state law” instead of a CBA; if the right exists solely because of the CBA then the claim
25   is preempted. Id. (quoting Burnside v. Kiewit Pacific Corp., 491 F.3d 1053, 1059 (9th
26   Cir. 2007)). Second, “if the right exists independently of the CBA, [courts] must still
27   consider whether it is nevertheless substantially dependent on analysis of a [CBA].” Id.
28   ///
                                                  3
Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 4 of 6 Page ID #:807



 1         Armenta alleges failure to pay overtime under California Labor Code §§ 510,
 2   194, and 1197. Compl. ¶¶ 48-58. Section 510(a) provides that hours in excess of a 40-
 3   hour workweek or an 8-hour workday must be compensated at one-and-one-half rate of
 4   pay. Cal. Labor Code § 510(a). Section 514 provides that Section 510 does not apply to
 5   “an employee covered by a valid collective bargaining agreement” that contains certain
 6   provisions. Id. § 514; Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1153-54 (9th Cir.
 7   2019) (stating that “the default definition of overtime and overtime rates in section 510
 8   does not apply to an employee who is subject to a qualifying CBA.”). If an applicable
 9   CBA constitutes a “qualifying CBA” carved out from Section 510 by Section 514, then
10   the right to overtime pay “exists solely as a result of the CBA” and “therefore is
11   preempted under § 301.” Id. at 1154 (citation omitted).
12         The CBA is a “qualifying CBA” under Curtis because it provides for “the wages,
13   hours of work, and working conditions of the employees, and… premium wage rates
14   for all overtime hours worked and a regular hourly rate of pay for those employees of
15   not less than 30 percent more than the state minimum wage” as required under section
16   514. See, e.g., Radcliff v. San Diego Gas & Elec. Co., 2021 WL 532258, at *4 (S.D.
17   Cal. Feb. 12, 2021) (“[B]ecause the CBA applies to Plaintiff and meets the requirements
18   of section 514, Plaintiff does not have a right to overtime under section 510…”); Franco
19   v. E-3 Sys., 2019 WL 6358947, at *4 (N.D. Cal. Nov. 8, 2019) (“Defendant has met its
20   burden of proving that the CBAs here satisfy the requirements of § 514… Plaintiff’s
21   claim for overtime is controlled by the CBAs,” and “is therefore preempted by the
22   LMRA.”); Van Bebber v. Dignity Health, 2019 WL 4127204, at *8 (E.D. Cal. Aug. 30,
23   2019) (“Because § 514 applies, any cause of action brought by plaintiff seeking lost
24   overtime cannot be based on § 510, but must rest exclusively on the CBAs themselves.
25   Therefore, plaintiff’s overtime claim is preempted under “step one” of the § 301
26   preemption analysis.”); Vasquez v. Packaging Corp. of Am., 2019 WL 4543106, at *3
27   (C.D. Cal. June 7, 2019) (“[S]imilar to the plaintiff's overtime claim in Curtis,
28   Plaintiff’s overtime claim here ‘fails at step one of the preemption analysis,’ because
                                                4
Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 5 of 6 Page ID #:808



 1   Plaintiff's CBA satisfies § 514 and so his overtime claim is governed by the CBA rather
 2   than state law.”). Armenta argues that his overtime claim is not preempted because his
 3   Complaint alleges only state law claims and does not reference the CBA. Motion 7-10.
 4   But overtime claims “style[d] as state law claims” can still be preempted by LMRA,
 5   Curtis, 913 F.3d at 1151, and post-Curtis courts reject Armenta’s very arguments,
 6   finding that overtime claims pled under state law and without reference to a CBA are
 7   nevertheless preempted if there is a qualifying CBA. See, e.g., Loaiza v. Kinkisharyo
 8   Int'l, LLC, 2020 WL 5913282, at *4 (C.D. Cal. Oct. 6, 2020) (denying motion to remand
 9   based on argument “that, because the Complaint alleges only state law claims and does
10   not refer to the CBA, there is no LMRA preemption.”); Van Bebber, 2019 WL 4127204,
11   at *9 (“In his attempt to avoid application of the LMRA, plaintiff has understandably
12   constructed his pleadings so as to avoid any reference to the CBAs, and to instead
13   ground his claim solely in California state law. Such artful pleading is ineffective in the
14   face of the evidence submitted by defendant, which affirmatively establishes that
15   plaintiff and the class members were subject to the CBAs, and that these CBAs meet
16   the requirements of § 514.”). Armenta’s reliance on pre-Curtis caselaw cannot avoid
17   that “the core of Curtis’s logic is that section 510 creates a negotiable right to overtime
18   wages; therefore, if an employee negotiates away this right by entering into a qualifying
19   CBA, the employee’s right to overtime wages necessarily derives from the CBA, not
20   California law.” Radcliff, 2021 WL 532258, at *5.
21         Because the CBA is a qualifying CBA under Section 514, Section 510’s overtime
22   provisions do not apply to Armenta and his overtime claim is based on rights that arise
23   solely from the CBA. Curtis, 913 F.3d at 1152. Armenta’s overtime claim is therefore
24   preempted under step one of the Burnside test and removal was proper. Id.
25                B. Supplemental Jurisdiction
26         Where original jurisdiction exists over a claim, “the district courts shall have
27   supplemental jurisdiction over all other claims that are so related to claims in the action
28   within such original jurisdiction that they form part of the same case or controversy
                                                 5
Case 5:20-cv-02364-MCS-KK Document 33 Filed 03/23/21 Page 6 of 6 Page ID #:809



 1   under Article III of the United States Constitution.” 28 U.S.C. § 1367(a); Bahrampour
 2   v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004) (“A state law claim is part of the same
 3   case or controversy when it shares a ‘common nucleus of operative fact’ with the federal
 4   claims and the state and federal claims would normally be tried together.”) (citation
 5   omitted). “The decision to exercise [supplemental] jurisdiction remains discretionary
 6   with the district court.” Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1174 (9th Cir.
 7   2002). A district court may decline to exercise supplemental jurisdiction over a claim
 8   that arises out of a common nucleus of operative facts that provide the basis for a claim
 9   for which there is federal subject matter jurisdiction. Declining to exercise jurisdiction
10   is appropriate under the following circumstances when:
11         (1) the claim raises a novel or complex issue of State law,
12         (2) the claim substantially predominates over the claim or claims over
13         which the district court has original jurisdiction,
14         (3) the district court has dismissed all claims over which it has original
15         jurisdiction, or
16         (4) in exceptional circumstances, there are other compelling reasons for
17         declining jurisdiction.
18
     28 U.S.C. § 1367(c).
19
           Armenta’s claims share a common nucleus of operative facts related to his
20
     employment. See generally Compl. The relevant factors do not support declining
21
     supplemental jurisdiction over the non-preempted state-law claims.
22
        V. CONCLUSION
23
           Armenta’s Motion is DENIED.
24
     IT IS SO ORDERED.
25
26
     Dated: March 23, 2021                   ________________________________
27
                                             MARK C. SCARSI
28                                           UNITED STATES DISTRICT JUDGE

                                                 6
